

Exhibit 10.2


FORM OF NON-OFFICER DIRECTOR
RESTRICTED SHARE AGREEMENT
UNDER THE AIRCASTLE LIMITED
2014 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “Restricted Share Agreement”), dated as of _________
__, 20__ (the “Date of Grant”), is made by and between Aircastle Limited, a
Bermuda exempted Company (the “Company”) and [ ] (the “Non-Officer Director”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Aircastle Limited 2014 Omnibus Incentive Plan (as amended from time to time,
the “Plan”). Where the context permits, references to the Company shall include
any successor to the Company.
1. Grant of Restricted Shares. The Company hereby grants to the Non-Officer
Director ________ Shares (such shares, the “Restricted Shares”), subject to all
of the terms and conditions of this Restricted Share Agreement and the Plan.
2. Lapse of Restrictions.
(a) Vesting.


(i) General. Except as otherwise set forth in this Section 2(a), the
restrictions on Transfer (as defined in Section 6(a) hereof) set forth in
Section 2(b) hereof shall lapse with respect to all of the Restricted Shares on
_________ __, 20__ (the “Vesting Date”), subject to the continued service of the
Non-Officer Director for the Company from the date hereof through the Vesting
Date, and provided that the Non-Officer Director has not given notice of
resignation as of such Vesting Date.
(ii)    Following Certain Terminations of Service. Subject to the next sentence,
upon termination of the Non-Officer Director’s service for the Company for any
reason (including the death or Disability of the Non-Officer Director), any
Restricted Shares in respect of which the restrictions on Transfer described in
this Section 2 shall not already have lapsed shall be immediately repurchased by
the Company at a price equal to the par value per Share and neither the
Non-Officer Director nor any of the Non-Officer Director’s successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such Restricted Shares. Notwithstanding the foregoing:
(x)    in the event that the Non-Officer Director’s service for the Company is
terminated without Cause, then 100% of the Restricted Shares that are not vested
as of the date of such termination shall immediately vest on the date of such
termination of service, and the restrictions on Transfer of such Restricted
Shares set out in Section 2(b) shall lapse, subject to the Non-Officer
Director’s execution of a separation agreement prepared by the Company (or any
Subsidiary of Affiliate) which includes, inter alia, a general release of
claims; and
(y)    in the event that the Non-Officer Director’s service with the Company is
terminated as a result of the death or Disability of the Non-Officer Director,
then 100% of the Restricted Shares that are not vested as of the date of such
termination shall immediately vest, and the restrictions on Transfer of such
Restricted Shares set out in Section 2(b) shall lapse.
(b) Restrictions. Until the restrictions on Transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no Transfer of the Restricted Shares or any of the Non-Officer Director’s rights
with respect to the Restricted Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Unless the Administrator
determines otherwise, upon any attempt to Transfer Restricted Shares or any
rights in respect of Restricted Shares, before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately repurchased by the Company at a price equal to the par value per
Share.



-1-

--------------------------------------------------------------------------------



3.     Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change
in Capitalization, the Administrator shall make such equitable changes or
adjustments as it deems necessary or appropriate to the number and kind of
securities or other property (including cash) issued or issuable in respect of
outstanding Restricted Shares.
4. Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Non-Officer Director’s rights hereunder.
5. Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (i) if to the Company,
c/o Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor, Stamford, CT
06902, Attn: General Counsel and (ii) if to the Non-Officer Director, using the
contact information on file with the Company. Either party hereto may change
such party’s address for notices by notice duly given pursuant hereto.
6. Protections Against Violations of Agreement.
(a)    Until such time as the Restricted Shares are fully vested in accordance
with Section 2(a) hereof, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Shares or any agreement or commitment to do
any of the foregoing (each a “Transfer”) by any holder thereof in violation of
the provisions of this Restricted Share Agreement will be valid, except with the
prior written consent of the Board of Directors of the Company (such consent
shall be granted or withheld in the sole discretion of the Board of Directors).
(b)    Any purported Transfer of Restricted Shares or any economic benefit or
interest therein in violation of this Restricted Share Agreement shall be null
and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Restricted Shares or any
economic benefit or interest therein transferred in violation of this Restricted
Share Agreement shall not be entitled to be recognized as a holder of such
Shares.
(c)    Without prejudice to the foregoing, in the event of a Transfer or an
attempted Transfer in violation of this Restricted Share Agreement, the Company
shall have the right (in its sole discretion) to require a repurchase from the
Non-Officer Director of such Restricted Shares that are the subject of the
Transfer or attempted Transfer at a price per Share equal to the par value per
Share.
7. Taxes.
(a)    The Non-Officer Director understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Share Agreement. The Company shall
not be required to withhold any amounts in respect of any such taxes. The
Non-Officer Director shall promptly notify the Company of any election made
pursuant to Section 83(b) of the Code.
(b)    A form of such election is attached hereto as Exhibit A.


THE NON-OFFICER DIRECTOR ACKNOWLEDGES THAT IT IS THE NON-OFFICER DIRECTOR’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF THE NON-OFFICER DIRECTOR REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON THE NON-OFFICER DIRECTOR’S BEHALF.


(c)    The Non-Officer Director acknowledges that the tax laws and regulations
applicable to the Restricted Shares and the disposition of the Restricted Shares
following vesting are complex and subject to change, and it is the sole
responsibility of the Non-Officer Director to obtain his or her own advice as to
the tax treatment of the terms of this Restricted Share Agreement.





-2-

--------------------------------------------------------------------------------



BY SIGNING THIS AGREEMENT, THE NON-OFFICER DIRECTOR REPRESENTS THAT HE OR SHE
HAS REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THAT HE OR SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE NON-OFFICER DIRECTOR
UNDERSTANDS AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE
FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
8. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
9. Confidentiality.
(a) The Non-Officer Director acknowledges that during the period of his service
with the Company he shall have access to the Company’s Confidential Information
(as defined below). All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires the Non-Officer Director to do so. The
Non-Officer Director agrees that the Non-Officer Director shall not at any time
during the term of the Non-Officer Director’s service or thereafter, without the
Company’s prior written consent, disclose to any person (individual or entity)
any information or any trade secrets, plans or other information or data, in
whatever form, (including, without limitation, (a) any financing strategies and
practices, pricing information and methods, training and operational procedures,
advertising, marketing, and sales information or methodologies or financial
information and (b) any Proprietary Information (as defined below)), concerning
the Company’s or any of its affiliated companies’ or customers’ practices,
businesses, procedures, systems, plans or policies (collectively, “Confidential
Information”), nor shall the Non-Officer Director utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Non-Officer Director’s service by the Company. The
Non-Officer Director hereby confirms that all Confidential Information
constitutes the Company’s exclusive property, and that all of the restrictions
on the Non-Officer Director’s activities contained in this Agreement and such
other nondisclosure policies of the Company are required for the Company’s
reasonable protection. Confidential Information shall not include any
information that has otherwise been disclosed to the public not in violation of
this Agreement. This confidentiality provision shall survive the termination of
this Restricted Share Agreement and shall not be limited by any other
confidentiality agreements entered into with the Company or any of its
affiliates.
(b) With respect to any Confidential Information that constitutes a “trade
secret” pursuant to applicable law, the restrictions described above shall
remain in force for so long as the particular information remains a trade secret
or for the two year period immediately following termination of the Non-Officer
Director’s service for any reason, whichever is longer. With respect to any
Confidential Information that does not constitute a “trade secret” pursuant to
applicable law, the restrictions described above shall remain in force during
the Non-Officer Director’s service and for the two year period immediately
following termination of Non-Officer Director’s service for any reason.
(c) The Non-Officer Director agrees that the Non-Officer Director shall promptly
disclose to the Company in writing all information and inventions generated,
conceived or first reduced to practice by him alone or in conjunction with
others, during or after working hours, while in the employ of the Company (all
of which is collectively referred to in this Agreement as “Proprietary
Information”); provided, however, that such Proprietary Information shall not
include (a) any information that has otherwise been disclosed to the public not
in violation of this Agreement and (b) general business knowledge and work
skills of the Non-Officer Director, even if developed or improved by the
Non-Officer Director while in the employ of the Company. All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by the Non-Officer Director to the Company. The Non-Officer Director’s
obligation relative to the disclosure to the Company of such Proprietary
Information anticipated in this Section shall continue beyond the Non-Officer
Director’s termination of service and the Non-Officer Director shall, at the
Company’s expense, give the Company all assistance it reasonably requires to
perfect, protect and use its right to the Proprietary Information.



-3-

--------------------------------------------------------------------------------



10. Governing Law. This Restricted Share Agreement shall be governed by and
construed according to the laws of New York.
11. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Shares and this Restricted Share Agreement
shall be subject to all terms and conditions of the Plan and this Restricted
Share Agreement.
12. Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Non-Officer Director hereunder
without his or her consent. To the extent the terms of Section 9 above conflict
with any prior agreement between the parties related to such subject matter, the
terms of Section 9 shall supersede such conflicting terms and control. Headings
to Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no affect on the interpretation hereof.
13. Survival of Terms. This Restricted Share Agreement shall apply to and bind
the Non-Officer Director and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
14. Rights as a Shareholder. During the period until the restrictions on
Transfer of the Restricted Share lapse as provided in Section 2(a) hereof, the
Non-Officer Director shall have all the rights of a shareholder with respect to
the Restricted Shares save only the right to Transfer the Restricted Shares.
Accordingly, the Non-Officer Director shall have the right to vote the
Restricted Shares and to receive any ordinary dividends paid to or made with
respect to the Restricted Shares.
15. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Shares, this Restricted Share Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Non-Officer Director has a right to
continue to provide services as an officer, director, employee, consultant or
advisor of the Company or any Subsidiary or Affiliate for any period of time or
at any specific rate of compensation.
16. Authority of the Administrator; Disputes. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.
17. Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Non-Officer
Director Restricted Share Agreement.
18. Acceptance. The Non-Officer Director hereby acknowledges receipt of a copy
of the Plan and this Restricted Share Agreement. The Non-Officer Director has
read and understands the terms and provisions of the Plan and this Restricted
Share Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement. The Non-Officer
Director hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.











-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement on the day and year first above written.


AIRCASTLE LIMITED


By     
Name     
Title     




[NAME OF NON-OFFICER DIRECTOR]


___________________________________





-5-

--------------------------------------------------------------------------------



EXHIBIT A
ELECTION UNDER SECTION 83(b)


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.
The name address, taxpayer identification number and taxable year of the
undersigned are as follows:



NAME OF TAXPAYER:                                 


NAME OF SPOUSE:                                     


ADDRESS:                                         


IDENTIFICATION NO. OF TAXPAYER:                         


IDENTIFICATION NUMBER OF SPOUSE:                         


TAXABLE YEAR:                                     


2. The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.01 per share, of Aircastle
Limited (“Company”).


3.    The date on which the property was transferred is: ________________, 20__.


4.    The property is subject to the following restrictions: The property may
not be transferred and is subject to forfeiture under the terms of an agreement
between the taxpayer and the Company. These restrictions lapse upon the
satisfaction of certain conditions in such agreement.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $ ______________.


6.    The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__        
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__        
Spouse of Taxpayer



-6-